Opinion

NORCOTT, J.
The issue in this appeal is whether the named plaintiff, Gary F. Parsons,1 a former at-will employee of the named defendant, Sikorsky Aircraft Division of United Technologies Corporation,2 sufficiently alleged a cause of action against the defendant for wrongful discharge, intentional infliction of emotional distress, or negligent infliction of emotional distress based on the defendant’s termination of the plaintiffs employment. The trial court, Levin, J., granted the defendant’s motion to strike each of these counts, which constituted the entirety of the plaintiffs complaint, and rendered judgment for the defendant.3 This appeal followed.4
*68On appeal, the plaintiff claims that the trial court acted improperly in striking each of the three claims of his complaint. We reverse the trial court’s judgment striking count one, and we affirm the judgment striking counts two and three of the complaint.
“In an appeal from a judgment following the granting of a motion to strike, we must take as true the facts alleged in the plaintiffs complaint and must construe the complaint in the manner most favorable to sustaining its legal sufficiency. Sassone v. Lepore, 226 Conn. 773, 780, 629 A.2d 357 (1993); Michaud v. Wawruck, 209 Conn. 407, 408, 551 A.2d 738 (1988).” Waters v. Autuori, 236 Conn. 820, 822, 676 A.2d 357 (1996). A motion to strike admits all facts well pleaded. See Practice Book § 152. A determination regarding the legal sufficiency of a claim is, therefore, a conclusion of law, not a finding of fact. Accordingly, our review is plenary. Napoletano v. CIGNA Healthcare of Connecticut, Inc., 238 Conn. 216, 232, 680 A.2d 127 (1996), cert. denied, 520 U.S. 1103, 117 S. Ct. 1106, 137 L. Ed. 2d 308 (1997).
We assume as true the following facts as alleged in the plaintiffs seventh revised amended complaint. The defendant is a corporation engaged in the business of manufacturing, distributing and servicing helicopters and other related products. The plaintiff had been employed by the defendant, on an at-will basis, as an instructor of aircraft maintenance since August 29, 1986, during which time he had been a member of a project team that had built a nonmilitary helicopter for the Crown Prince of Bahrain.5 On September 11, 1990, the plaintiffs supervisor assigned the plaintiff to *69instruct several members of a Bahrain helicopter crew regarding the proper repair and maintenance of the helicopter. On September 12, 1990, the plaintiff was informed that he would have to provide this training at the “Headquarters, Bahrain Defense Force,” beginning September 20, 1990. The plaintiff alleged further that this assignment would require him to “sleep and eat” and “resid[e]” at the Bahrain military base.
The plaintiff also alleged that at this time the United States of America and certain allied nations, including Bahrain, were involved in a joint military action, known as Operation Desert Shield, taken in response to the Iraqi invasion of Kuwait. The military installation to which the plaintiff was to be sent was serving as the main staging area for the allied warplanes that were based on Bahrain. On September 13, 1990, the plaintiff became aware of a travel advisory issued by the United States Department of State (State Department), which was in force throughout the relevant period and provided in part: “Due to the Iraqi military invasion of Kuwait and continuing unstable conditions in the region, the Department of State advises all Americans to defer all non-essential travel to . . . Bahrain ...”6
*70On September 18, 1990, the plaintiff informed the defendant by written memo that he refused to travel to Bahrain because of the perceived threat to his health, safety and welfare, evidenced in part by the State Department travel advisory and in part by news reports about the situation in the Persian Gulf region generally. Within two hours of the plaintiffs refusal, the defendant terminated the plaintiffs employment and removed him from the building under security escort.
I
The plaintiff first claims that the trial court improperly struck the first count of his seventh revised amended complaint, which asserted a wrongful termination claim. Although conceding that he was an at-will employee, the plaintiff argues that his discharge for refusal to travel to Bahrain violated Connecticut public policy requiring an employer to provide its employees with a reasonably safe place to work, as demonstrated by several state statutes regulating workplace safety.7 The trial court granted the defendant’s motion to strike this claim on independent procedural and substantive grounds. We disagree both with the trial court’s procedural analysis and with its conclusion that the plaintiff failed to state a legally sufficient claim for wrongful termination.
A
The first ground upon which the trial court struck the plaintiffs wrongful termination count was procedural. The court concluded that the plaintiffs wrongful termination claim in his seventh revised complaint was substantially the same as the wrongful termination claim that the plaintiff had previously made in his fifth revised complaint. Because that prior count had itself been stricken for failure to state a legally sufficient claim, *71and because the plaintiff had not appealed from the merits of that decision but had instead opted to replead, the court concluded that the same claim in his seventh revised complaint should be stricken as well.
The following additional procedural history is relevant to the resolution of this issue. The plaintiffs complaint has undergone many revisions during the life of this case. The fifth revised amended complaint was filed on September 16, 1993. The factual allegations underlying the wrongful termination count therein were almost identical to the factual allegations made in the seventh revised amended complaint, as set forth previously in this opinion. The sole difference between the two revisions is that, whereas the seventh revision of the complaint specifies that the plaintiff was to be sent to “Headquarters, Bahrain Defense Force,” a staging ground for allied warplanes during Operation Desert Shield, the fifth revision of the complaint merely stated that the plaintiff was to be sent to Bahrain.8 Thus, in the fifth revised amended complaint, the plaintiffs allegation was that the entire country of Bahrain was an unsafe workplace on account of the escalating Persian Gulf conflict, which had the effect of rendering the whole region generally perilous.
*72The trial court, Ford, J., granted the defendant’s motion to strike the wrongful termination count from the plaintiffs fifth revised complaint. The court held that, even assuming that Connecticut does recognize a public policy that requires employers to provide employees with a reasonably safe workplace, such a policy would only cover situations where employers had “possession or control over a definable ‘workplace’ or ‘place of employment’ .... Expanding the definition of work place or place of employment to include a whole country [would be] beyond” the scope of the policy. The court concluded that, because the plaintiff had not “allege [d] that [the defendant] owned, operated, or managed a ‘workplace’ or ‘place of employment’ in Bahrain,” but rather had “allege[d] that all of Bahrain, as a sovereign and autonomous nation, was unsafe at the time of his proposed work assignment,” the plaintiffs claim was legally insufficient.
The plaintiff subsequently filed notice, pursuant to then Practice Book § 4002,9 reserving an appeal with *73respect to the granting of this motion to strike. Rather than proceeding with the remaining count of his complaint,10 however, the plaintiff filed yet another revision of his complaint in which, despite his reservation, he repleaded his wrongful termination claim, adding the allegations regarding the specific location in Bahrain to which he was to have been sent.
In response to the seventh revised amended complaint,11 the defendant filed a motion to strike the plaintiffs wrongful termination claim, based in part on its contention that the plaintiffs revised claim was substantively identical to the claim that had already been stricken by Judge Ford. Judge Levin agreed with this *74contention and granted the defendant’s motion. We conclude, however, that the plaintiffs wrongful termination claim should not have been stricken on this ground.
As a general rule, “[t]he filing of an amended pleading operates as a waiver of the right to claim that there was error in the sustaining of the [motion to strike] the original pleading.” (Internal quotation marks omitted.) P & L Properties, Inc. v. Schnip Development Corp., 35 Conn. App. 46, 49, 643 A.2d 1302, cert. denied, 231 Conn. 913, 648 A.2d 155 (1994); see also Royce v. Westport, 183 Conn. 177, 179, 439 A.2d 298 (1981); Good Humor Corp. v. Ricciuti, 160 Conn. 133, 135, 273 A.2d 886 (1970). Therefore, by opting to replead his wrongful termination claim after it was struck from his fifth amended complaint, rather than pursuing his reserved appeal, the plaintiff abandoned his right to claim that the specific allegations in the fifth amended complaint were, in fact, sufficient to support a wrongful termination claim. Accordingly, ¿(the allegations in the plaintiffs seventh amended complaint were not materially different than those in his fifth amended complaint, the plaintiff could not now appeal from the merits of the trial court’s ruling striking the wrongful termination claim from the seventh amended complaint. Royce v. Westport, supra, 180-81.
After a review of the relevant pleadings and the memorandum of decision of Judge Ford striking the plaintiffs wrongful termination claim from his fifth amended complaint, we conclude that the additional facts pleaded in the plaintiffs seventh amended complaint do render the allegations sufficiently different from those in the fifth amended complaint to make the waiver rule inapplicable. It is true that the only difference between the two sets of allegations is the addition of the specific location in Bahrain to which the plaintiff was to be sent. This addition, however, addresses the specific defect that the trial court had emphasized in *75originally striking the plaintiffs wrongful termination claim from his fifth amended complaint.
In striking that claim from the plaintiffs fifth amended complaint, the court had emphasized the complaint’s failure to specify a particular “workplace” or “place of employment” within Bahrain that was allegedly unsafe. The court held that the plaintiffs allegation that the entire nation was generally unsafe was insufficient.12 Thus, although the plaintiffs subsequent additions to his factual allegations may have been limited, they can fairly be read as attempting to address the specific problem identified by the trial court in striking the plaintiffs original wrongful termination claim.13 The plaintiff appears to have made a good faith effort to *76file a complaint that states a cause of action. We are persuaded, accordingly, that by failing to appeal the striking of the fifth amended complaint, the plaintiff has not waived his right to appeal from the merits of the motion to strike the wrongful termination claim from his seventh amended complaint.
B
The second, independent basis on which the trial court struck the wrongful termination claim from the plaintiffs seventh amended complaint was the court’s substantive conclusion that the plaintiffs allegations, even if accepted as true, failed to make out a claim for wrongful termination. We disagree with the trial court’s conclusion.
“In Sheets v. Teddy’s Frosted Foods, Inc., [179 Conn. 471, 480, 427 A.2d 385 (1980)], in an effort to balance the competing interests of employers and employees, we recognized a public policy limitation on the traditional employment at-will doctrine. Antinerella v. Rioux, 229 Conn. 479, 492, 642 A.2d 699 (1994). In Sheets, we sanctioned a common law cause of action for wrongful discharge in situations in which the reason for the discharge involved impropriety . . . derived from some important violation of public policy. Sheets v. Teddy’s Frosted Foods, Inc., supra, [475]; see Morris v. Hartford Courant Co., 200 Conn. 676, 679, 513 A.2d 66 (1986); Magnan v. Anaconda Industries, Inc., 193 Conn. 558, 572, 479 A.2d 781 (1984). In Morris v. Hartford Courant Co., supra, 680, we recognized the inherent vagueness of the concept of public policy and the *77difficulty encountered when attempting to define precisely the contours of the public policy exception. In evaluating claims, [w]e look to see whether the plaintiff has . . . alleged that his discharge violated any explicit statutory or constitutional provision ... or whether he alleged that his dismissal contravened any judicially conceived notion of public policy. . . . Antinerella v. Rioux, supra, 492, quoting Morris v. Hartford Courant Co., supra, 680.” (Internal quotation marks omitted.) Faulkner v. United Technologies Corp., 240 Conn. 576, 580-81, 693 A.2d 293 (1997).
In his complaint, the plaintiff sought to establish, by reference to several state statutes concerning workplace safety, that Connecticut has a general public policy requiring each employer to provide its employees with a reasonably safe workplace.14 The main statutes upon which the plaintiff relied are General Statutes §§ 31-49 and 31-370. Section 31-49 provides in relevant part that “[i]t shall be the duty of the master to exercise *78reasonable care to provide for Ms servant a reasonably safe place in wMch to work . . . .”15 Section 31-370 provides in relevant part that “[e]ach employer shall furnish to each of Ms employees employment and a place of employment wMch are free from recogMzed hazards that are causing or are likely to cause death or serious physical harm to Ms employees. . . .”16 The plamtiff alleged that Ms termination for refusing to travel to the Headquarters, Bahrain Defense Force, was wrongful because Ms refusal to work there was in accordance with tMs public policy.
In dismissing the plaintiffs seventh revised amended complaint, the trial court, concluded that “[assuming that these statutes create a clear mandate of public policy, that policy would require an employer who owns, controls or maintains a workplace within Connecticut to abate certain safety violations and hazard*79ous conditions, and provide a reasonably safe ‘Connecticut workplace’ for its employees. . . . Reading the allegations of the complaint in the light most favorable to the pleader, the plaintiff fails to allege that [the defendant] owned, controlled or maintained a workplace in Bahrain. Even assuming arguendo that [the defendant] did so, the statutes cited by the plaintiff do not express a public policy which would prohibit an employer from requiring an employee to travel to a foreign country where there may be some type of instability or military threat.” We disagree.
As a preliminary matter, we note our adherence to the principle that the public policy exception to the general rule allowing unfettered termination of an at-will employment relationship is a narrow one that is only to be invoked when “ ‘the reason for [the employee’s] discharge . . . involves impropriety derived from some important violation of a public policy.’ ” Carbone v. Atlantic Richfield Co., 204 Conn. 460, 470, 528 A.2d 1137 (1987). We are “mindful that courts should not lightly intervene to impair the exercise of managerial discretion or to foment unwarranted litigation.” Sheets v. Teddy’s Frosted Foods, Inc., supra, 179 Conn. 477. Nevertheless, “when there is a relevant state statute we should not ignore the statement of public policy that it represents.” Id., 480.
As a result of our careful review of the language, history, and public policy underlying the statutory provisions cited by the plaintiff in support of his claim, we conclude that this body of law expresses a clear and defined public policy requiring an employer who conducts business in Connecticut to provide a reasonably safe workplace to its employees. We note, for example, that although § 31-49 was originally codified in 1902, the legislature has not repealed it despite the subsequent enactment of other statutes, such as the Workers’ Compensation Act, which regulate safety in the workplace. *80See Perille v. Raybestos-Manhattan-Europe, Inc., 196 Conn. 529, 494 A.2d 555 (1985). The legislature also enacted § 31-370, which is part of the Connecticut Occupational Safety and Health Act, to regulate safety in the workplace. Both §§ 31-49 and 31-370 reflect a broad legislative concern for the physical welfare and safety of Connecticut employees. Consequently, we are persuaded that the mandate of public policy that these statutes embody gives a Connecticut employee a cause of action for wrongful discharge against an employer transacting business in Connecticut if the employee is discharged for refusing to work under conditions that pose a substantial risk of death, disease or serious physical harm and that are not contemplated within the scope of the employee’s duties.17
In recognizing this public policy exception to the employment-at-will doctrine, we find company with other jurisdictions. See Hentzel v. Singer Co. 138 Cal. App. 3d 290, 298, 188 Cal. Rptr. 159 (1982) (“[i]t requires little analysis to perceive that the legislative purpose underlying these provisions would be substantially undermined if employers were permitted to discharge employees simply for protesting working conditions which they reasonably believe constitute a hazard to their own health or safety”); Wheeler v. Caterpillar Tractor Co., 108 Ill. 2d 502, 511, 485 N.E.2d 372 (1985) (“[t]he protection of the lives and property of citizens from . . . hazards ... is as important and fundamental as protecting them from crimes of violence”); *81D’Angelo v. Gardner, 107 Nev. 704, 718, 819 P.2d 206 (1991) (“it is violative of public policy for an employer to dismiss an employee for refusing to work under conditions unreasonably dangerous to the employee”); see also Wilcox v. Niagara of Wisconsin Paper Corp., 965 F.2d 355, 358 (7th Cir. 1992) (employee with heart condition could maintain wrongful discharge claim under Wisconsin public policy where allegedly discharged for refusing to work on weekend when he had worked more than thirty-five hours over preceding two days); Paige v. Henry J. Kaiser Co., 826 F.2d 857, 862 (9th Cir. 1987) (employees could maintain wrongful discharge claim under California public policy where allegedly discharged for refusing to refuel unsafe generator).
We do not find support for the trial court’s conclusion that, even if the relevant statutes do establish a public policy requiring employers to provide a safe workplace, the policy only applies to a workplace that is: (1) located in Connecticut; and (2) controlled, maintained, or owned by the employer. Such a narrow conception of a safe workplace ignores both the underlying purposes of the statutes upon which the public policy of workplace safety is predicated as well as the modem day realities of our global economy and increasingly mobile society. “Section 31-49 is applicable wherever the master-servant relationship exists . . . .” Perille v. Raybestos-Manhattan-Europe, Inc., supra, 196 Conn. 545. Moreover, pursuant to General Statutes § 31-369, the duties of employers to provide safe workplaces under § 31-370 “applies to all employers, employees and places of employment in the state . . . .” (Emphasis added.) By concluding that the safe workplace public policy, which is premised partly on § 31-370, applies only to work sites in Connecticut, the trial court overlooked the fact that, in addition to work sites in Connecticut, § 31-370 applies to employers and employees *82in the state. Consequently, an employer in the state who sends one of its employees in the state to an unsafe work site fails to comply with the mandate of that statute. Finally, we have held that “[t]he remedial purpose of [the Connecticut] Workers’ Compensation Act supports application of its provisions in cases where an injured employee seeks an award of benefits and Connecticut is the place of injury, the place of employment contract or the place of the employment relation.” (Emphasis added.) Cleveland v. U.S. Printing Ink, Inc., 218 Conn. 181, 195, 588 A.2d 194 (1991).
Rather than expressing a safe workplace requirement that is limited to the confines of the state and to a work site exclusively controlled by the employer, these statutes simply and firmly prohibit employers who conduct business in Connecticut from exposing their employees to known hazards while they are performing their duties. A Connecticut employer is not relieved of the obligation to provide a safe workplace to its employees because that employer decides to send an employee to a work site outside Connecticut over which the employer has no control. The only relevant inquiry is whether the employer directed the employee to work in aplace or condition that poses an objectively substantial risk of death, disease or serious bodily injury to the employee.
Having established the contours of this public policy exception to the doctrine of employment-at-will, we turn to the allegations in the plaintiffs seventh revised amended complaint to determine whether the plaintiff properly alleged facts sufficient to state that his discharge constituted a wrongful termination in violation of the safe workplace public policy. We do so mindful of the well settled law regarding pleadings. “The interpretation of pleadings is always a question for the court . . . .” (Citation omitted; internal quotation marks omitted.) Cahill v. Board of Education, 198 Conn. 229, *83236, 502 A.2d 410 (1985). “The modem trend, which is followed in Connecticut, is to construe pleadings broadly and realistically, rather than narrowly and technically.” (Internal quotation marks omitted.) Beaudoin v. Town Oil Co., 207 Conn. 575, 587-88, 542 A.2d 1124 (1988), and cases cited therein. Although essential allegations may not be supplied by conjecture or remote implication; Cahill v. Board of Education, supra, 236; the complaint must be read in its entirety in such a way as to “give effect to the pleading with reference to the general theory upon which it proceeded, and do substantial justice between the parties.” Price v. Bouteiller, 79 Conn. 255, 257, 64 A. 227 (1906). “As long as the pleadings provide sufficient notice of the facts claimed and the issues to be tried and do not surprise or prejudice the opposing party, we will not conclude that the complaint is insufficient to allow recovery.” Normand Josef Enterprises, Inc. v. Connecticut National Bank, 230 Conn. 486, 496, 646 A.2d 1289 (1994); Tedesco v. Stamford, 215 Conn. 450, 459, 576 A.2d 1273 (1990), on remand, 24 Conn. App. 377, 588 A.2d 656 (1991), rev’d, 222 Conn. 233, 610 A.2d 574 (1992); Giulietti v. Connecticut Ins. Placement Facility, 205 Conn. 424, 434, 534 A.2d 213 (1987).
The plaintiffs complaint does not set forth the exact place, time, and type of danger to which the plaintiff would be exposed while he was stationed at the Headquarters, Bahrain Defense Force. The plaintiff did state, however, that the proposed place of the plaintiffs employment, a staging ground for allied air attacks against Iraq, was in fact a significant danger zone posing a “threat of imminent danger, and risk to [the plaintiffs] personal safety, health and welfare . . . The plaintiffs complaint also included a travel advisory issued by the State Department, the arm of the national government charged with the nation’s conduct in foreign affairs. Ex parte Republic of Peru, 318 U.S. 578, 588, *8463 S. Ct. 793, 87 L. Ed. 1014 (1943). The travel advisory advised “all Americans to defer all non-essential travel to the eastern province of Saudi Arabia, and to Qatar, Bahrain, and the United Arab Emirates” because of the Iraqi military invasion of Kuwait and continuing unstable conditions in the region. At the time of the issuance, there were three types of State Department travel advisories — warning, caution, and notice. “[1] WARNING — recommends deferral of travel to all or part of a country; [2] CAUTION — advises about unusual security conditions, including the potential for unexpected detention, unstable political conditions or serious health problems (not intended to deter travel to a country); [3] NOTICE — provides information on situations that do not present a broad-scale risk, but which could result in inconvenience or difficulty for traveling Americans.” United States Department of State, Bureau of Consular Affairs, “Your Passport To a Safe Trip Abroad,” p. 22. The travel advisory upon which the plaintiff relied was, at that time, the highest level of warning issued by the State Department and was, indeed, the sole level of travel advisory aimed at actually deterring travel.
The August 16,1990 warning recited in the complaint was issued as a replacement for the previous advisory issued on August 7, 1990. Although we do not have a copy of that advisory in the record or the court file, the relevant state of events had changed dramatically between the two dates.18 On August 7, 1990, United *85States President George Bush ordered thousands of paratroopers, an armored brigade and jet fighters to Saudi Arabia. The deployment, along with tight economic sanctions, was part of a two-pronged international assault in reaction to Iraq’s occupation of Kuwait. A. Rosenthal, “Bush Sends U.S. Force To Saudi Arabia As Kingdom Agrees To Confront Iraq,” N.Y. Times, August 8, 1990, p. Al. By August 11, 1990, the majority of countries in the Arab League voted to send troops to Saudi Arabia to help defend against a possible Iraqi invasion , and United States officials represented that as many as 100,000 United States troops could be committed for duty in Saudi Arabia. J. Kifner, “Arabs Vote To Send Troops To Help Saudis; Boycott Of Iraqi Oil Is Reported Near 100%,” N.Y. Times, August 11, 1990, p. Al; R. Apple, Jr., “U.S. Says Its Troops in the Gulf Could Reach 100,000 in Months,” N.Y. Times, August 11, 1990, p. Al. Indeed, one newspaper article reported that a plane landed in Saudi Arabia every ten minutes with American troops and equipment. “Every 10 Minutes, a Landing By U.S. Planes at Saudi Base,” N.Y. Times, August 14, 1990, p. All. As a result, the State Department determined that the level of danger to travelers had escalated in Bahrain, as well as in other countries in the region, to such an extent that the most extreme warning then available was implemented.
Under these circumstances, common sense and human experience dictate that the plaintiffs assignment to Headquarters, Bahrain Defense Force, to teach repair and maintenance of a nonmilitary helicopter for the Crown Prince of Bahrain, could pose a significant threat to the plaintiffs safety and welfare. The State Department travel advisory, coupled with the widely known perilous situation in the Persian Gulf at the time of the plaintiffs discharge, leads us to conclude that the *86plaintiffs complaint clearly alleged facts that, taken as a whole and considered in the light most favorable to the plaintiff, are sufficient to establish that the plaintiff was terminated for refusing to follow an employer’s directive that would have posed a serious threat to the plaintiffs health and safety and that was not contemplated within the scope of his employment duties.
We emphasize that, in recognizing a public policy requiring an employer to provide a safe workplace for its employees, and in reinstating the first count of the plaintiffs seventh revised amended complaint alleging wrongful discharge in violation of that safe workplace public policy, we are not holding that an at-will employee can contest his or her discharge based on a subjective belief that an employer’s directive would pose a threat to the employee’s health and safety. It remains the burden of the employee who contests his or her discharge as a violation of the safe workplace public policy to prove that the condition or situation in which the employee was directed to work posed an objectively substantial risk of death, disease or serious physical harm. Similarly, although we do conclude that the plaintiff has carried his burden of pleading that he was discharged in violation of the safe workplace public policy, we do not hold that the plaintiff has carried his burden of proving either that his discharge was based on the defendant’s violation of the safe workplace public policy, or that his proposed relocation was not contemplated within the scope of his duties as an employee of the defendant. We conclude only that, given the widely known perilous state of the Persian Gulf region at the time of the plaintiffs discharge, along with our mandate that pleadings be construed broadly rather than narrowly, the allegations presented in the plaintiffs seventh revised amended complaint are sufficient to make out a claim that the plaintiff was wrongfully *87discharged in violation of the public policy requiring employers to provide a safe workplace.
II
The plaintiff next claims that the trial court improperly struck the second count of his complaint, which asserted a claim for intentional infliction of emotional distress based on the circumstances of the plaintiffs termination. We agree with the defendant and the trial court that the plaintiff has waived his right to raise this issue on appeal.
As with the plaintiffs wrongful termination claim, the plaintiffs claim for intentional infliction of emotional distress was struck by Judge Ford from the plaintiffs fifth amended complaint. See part I A of this opinion. The court struck this claim on the ground that “[t]he allegations of the plaintiffs complaint are insufficient to demonstrate extreme and outrageous conduct on the part of’ the defendant in its handling of the termination of the plaintiffs employment. Although the plaintiff reserved an appeal on this issue pursuant to then Practice Book § 4002; see footnote 9; he chose, as with the wrongful termination claim, to replead the count instead. In response to this repleading, the defendant filed another motion to strike the plaintiffs intentional infliction of emotional distress claim, based in part on its contention that the plaintiffs revised claim was substantively identical to the claim that had already been stricken. Judge Levin agreed, and granted the defendant’s motion. We agree with the trial court.
As discussed in part I A of this opinion, the only additional facts pleaded by the plaintiff in his seventh revised amended complaint that were not in the fifth revised amended concerned the specific location in Bahrain to which he was to be sent. Although these *88additional allegations sufficiently addressed the deficiency identified by the trial court in striking the wrongful termination claim from the plaintiffs fifth revised amended complaint; see part I A of this opinion; they did not address the trial court’s basis for striking the plaintiffs intentional infliction of emotional distress claim. Thus, with regard to that claim, the seventh revised amended complaint is not materially different from the fifth revised amended complaint. Accordingly, for the reasons given in part I A of this opinion, the plaintiff has waived his right to appeal the striking of his claim for intentional infliction of emotional distress.
Ill
The plaintiffs final contention is that the trial court improperly struck the third count of his seventh revised amended complaint, which asserted a claim for negligent infliction of emotional distress based on the circumstances of his termination. We agree with the trial court.
We first recognized a cause of action for negligent infliction of emotional distress in Montinieri v. Southern New England Telephone Co., 175 Conn. 337, 345, 398 A.2d 1180 (1978). We concluded, however, that in order to state such a claim, the plaintiff has the burden of pleading that “the defendant should have realized that its conduct involved an unreasonable risk of causing emotional distress and that distress, if it were caused, might result in illness or bodily harm.” Id.; see also Morris v. Hartford Courant Co., supra, 200 Conn. 683-84; 2 Restatement (Second), Torts § 313 (1965). Accordingly, negligent infliction of emotional distress in the employment context arises only where it is “based upon unreasonable conduct of the defendant in the termination process.” Morris v. Hartford Courant Co., supra, 682. The mere termination of employment, even where it is wrongful, is therefore not, by itself, enough *89to sustain a claim for negligent infliction of emotional distress. “The mere act of firing an employee, even if wrongfully motivated, does not transgress the bounds of socially tolerable behavior.” Madani v. Kendall Ford, Inc., 312 Or. 198, 204, 818 P.2d 930 (1991).
Very few courts have addressed the requirements of a claim for negligent infliction of emotional distress within the context of an employment relationship as a whole, much less in the context of the termination of such a relationship. See, e.g., L. Postic, Wrongful Termination: A State-by-State Survey (1994) pp. xvi-xvii. Nonetheless, despite the lack of specific guidance, we are persuaded that the actions that the defendant took in terminating the employment of the plaintiff, as alleged in his complaint, were not so unreasonable as to support a cause of action for negligent infliction of emotional distress. As the trial court observed in granting the defendant’s motion to strike, “the defendant was not required to suffer a waiting period in excess of two hours before terminating the plaintiffs employment [because] the plaintiff was an at-will employee [and thus] his employment could be terminated at any time.” Moreover, it is not patently unreasonable for an employer to remove a discharged employee from its premises under a security escort. Toth v. Square D Co., 712 F. Sup. 1231, 1238 (D.S.C. 1989) (not unreasonable for employer to escort former employee off premises after termination of employment, and such action does not provide basis for intentional infliction of emotional distress claim).
The judgment is reversed as to count one of the plaintiffs seventh revised amended complaint and affirmed as to counts two and three of that complaint, and the case is remanded for further proceedings according to law.
In this opinion KATZ, J., concurred, BORDEN, J., with whom CALLAHAN, C. J., joined, concurred as to *90parts I A, II and III, and BERDON, J., concurred as to part I.

 In addition to Gary F. Parsons, Ms wife, Donna II. Parsons, and daughter, Noel Parsons, were originally plaintiffs in tMs proceeding. In response to the defendants’ request to revise, however, they were dropped as parties following the named plaintiffs fifth amended revised complaint. Accordingly, oMy Gary F. Parsons remains a plaintiff at this stage in the litigation, and is referred to hereafter as the plaintiff.


 In addition to the named defendant, Robert II. Osborn, an employee of the Sikorsky Aircraft Division of United Technologies Corporation and the plaintiffs former supervisor, was originally a defendant in this proceeding. The plaintiffs fifth amended complaint dropped Osborn as a defendant. Hereafter, we refer to Sikorsky Aircraft Division of United Technologies Corporation as the defendant.


 See part I A of this opinion for a more detailed procedural history of this case.


 The plaintiff appealed from the judgment of the trial court to the Appellate Court, and we transferred the appeal to this court pursuant to Practice Book § 4023 and General Statutes § 51-199 (c).


 Bahrain is an independent sheikhdom consisting of several islands in the Persian Gulf. It is situated approximately thirteen miles east of Saudi Arabia. Bahrain has an area of 231 square miles. Its principal island, also called Bahrain, is thirty miles long and twelve miles wide. Its capital, Manamah, is at the northeast end of Bahrain Island. 3 Encyclopedia Americana (1994) p. 59.


 The State Department, Bureau of Consular Affairs, travel advisory provided:
“Persian Gulf (Including Qatar, Bahrain, the United Arab Emirates, and the eastern province of Saudi Arabia) — WARNING
“August 16, 1990
“This replaces the previous advisory, dated August 7, 1990.
“Due to the Iraqi military invasion of Kuwait and continuing unstable conditions in the region, the Department of State advises all Americans to defer all non-essential travel to the eastern province of Saudi Arabia, and to Qatar, Bahrain, and the United Arab Emirates. The Department is permitting dependents of U.S. government officials to depart the area on a voluntary basis. The Department of State advises other American citizens in the area to consider doing the same. Note that this advisory applies only to the eastern province, not the rest of Saudi Arabia.
“Expiration: Indefinite.”


 See footnote 14 and part I B of this opinion.


 The only differences in the factual allegations made in the fifth and seventh revisions of the complaints are contained in paragraph six. In the fifth revised amended complaint, paragraph six alleged in relevant part: “[On] September 12, 1990, [the plaintiff] was told by [his supervisor] that [the plaintiff] would be required to travel to Bahrain on or about September 20, 1990, in order to implement the repair and maintenance program to the Bahrain crew. . . .” Conversely,in the seventh revised amended complaint, paragraph six alleges in relevant part: “[On] September 12, 1990, [the plaintiff] was told by [his supervisor] that [the plaintiff] would ... be required to travel to the ‘Headquarters, Bahrain Defense Force, ’ a military installation located near the capital city, and the main staging a,rea for Allied warplanes on the island of Bahrain, on or about September 20, 1990, [The plaintiff] was to give instruction, sleep and eat all his meals at this one installation in order to implement the repair and maintenance program to the Bahrain crew. . . ." (Emphasis added.)


 At the time the reservation was filed, Practice Book § 4002 provided: “Appeal from Judgment Disposing of Part of Issues
“(a) A judgment pursuant to subsections (b) or (c) of this rule that disposes of certain of the issues between the parties or of part or all of the issues between some of them may be treated as a final judgment for the purpose of an appeal by the party or parties against whom the judgment is rendered notwithstanding that the cause remains undisposed of on other issues or as to other parties. Alternatively, the party or parties may reserve their appeal until the final judgment is rendered which disposes of the cause for all purposes and as respects all parties; provided, in such a case, that notice of such reserving of appeal shall be filed in the trial court accompanied by a certification that a copy thereof has been served on each counsel of record in accordance with the provisions of Sec. 4014 within twenty days after issuance of notice of the rendition of the judgment disposing of part of the issues.
“(b) When an entire complaint, counterclaim or cross complaint has been stricken, the trial court may, pursuant to Sec. 157, render judgment on such stricken complaint, counterclaim or cross complaint.
“When fewer than all of the counts of a complaint, counterclaim or cross complaint have been stricken, the trial court may, upon motion pursuant to this subsection, render judgment upon such stricken counts if (1) such *73counts are directed against a party against whom no relief is sought in the remaining counts of such pleading, or (2) the parties consent to entry of judgment and the trial court makes a written finding or written determination that the issues involved in the stricken counts are of such significance to the determination of the outcome of the case that the delay incident to the appeal would be justified. A party entitled to appeal from such judgment may appeal regardless of which party moved for the judgment to be made final.
“(c) When amotion to dismiss pursuant to Sec. 142 or a summary judgment pursuant to Sec. 378 has been granted upon an entire complaint, counterclaim or cross complaint, such dismissal or summary judgment shall constitute a final judgment.
“When fewer than all of the counts of a complaint, counterclaim or cross complaint have been dismissed, or when summary judgment has been granted upon fewer than all of the counts of a complaint, counterclaim or cross complaint, such partial dismissal or partial summary judgment shall constitute a final judgment if (1) such counts are directed against a party against whom no relief is sought in the remaining counts of such pleading, or (2) the parties consent to the rendition of judgment and the trial court makes a written finding or written determination that the issues involved in the counts as to which a motion to dismiss or for summary judgment has been granted are of such significance to the determination of the outcome of the case that the delay incident to the appeal would be justified.”


 The plaintiffs claim for intentional infliction of emotional distress was also struck from his fifth revised amended complaint. See part II of this opinion. The plaintiffs claim for negligent infliction of emotional distress, however, remained.


 The procedural history regarding the intervening sixth amended complaint, which is identical to the seventh amended complaint, is not relevant to the disposition of the issues before us.


 Specifically, the court reasoned that “[a]n examination of the statutes cited to by the plaintiff reveals that workplace or place of employment is contemplated to mean a physical plant, factory, facility, mill, works, building, or establishment, i.e., places with fixed or definable boundaries and location. . . . The statutes relied upon by the plaintiff [to demonstrate a Connecticut public policy of workplace safety] contemplate that an owner or employer have possession or control over a definable workplace or place of employment in order to provide a reasonably safe environment. . . . The plaintiff fails to allege that [the defendant] owned, operated or managed a workplace or place of employment in Bahrain. Rather, the plaintiff alleges that [the defendant] required him to travel to Bahrain in order to implement a repair and maintenance program to a Bahraini crew. The plaintiff does not allege that the workplace or place of employment in Bahrain was unreasonably unsafe or suffered from some hazardous condition. The plaintiff alleges that all of Bahrain, as a sovereign and autonomous nation, was unsafe at the time of his proposed work assignment. Expanding the definition of work place or place of employment to include a whole country is beyond the contemplation of the statutes. Pursuant to the foregoing the plaintiff fails to plead sufficient facts to place himself within the protection of the public policy.” (Citations omitted; internal quotation marks omitted.)


 The defendant argues that the decision by Judge Ford; see footnote 12 of this opinion; actually struck the plaintiffs wrongful termination count on two grounds. In the defendant’s view, the fact that the plaintiff had not alleged that a specific workplace in Bahrain was unsafe was only one of the grounds on which the wrongful termination count was stricken from the fifth amended complaint. A second, independent ground, according to the defendant, was that the plaintiff had not alleged that the defendant owned or operated an unsafe workplace in Bahrain. The defendant argues, *76and Judge Levin agreed, that even if the plaintiff had remedied the first defect in his fifth amended complaint by his additional allegations, the second defect remains uncorrected in the seventh amended complaint.
We disagree with the defendant’s and the Judge Levin’s reading of the memorandum of decision by Judge Ford. Although that memorandum does refer both to the plaintiffs failure to allege a fixed workplace in Bahrain *77and to his failure to allege any control by the defendant over a Bahrain workplace, the discussion is clearly focused, and the decision based, upon the former point and not the latter. See footnote 12 of this opinion.


 The plaintiff alleges that the safe workplace public policy is further advanced by the following statutes: General Statutes § 16a-100 (establishing atomic energy policy); General Statutes § 29-307a (prohibiting hazardous materials); General Statutes § 29-390 (requiring factory fire escapes); General Statutes § 29-408 (requiring safety measures to be provided); General Statutes § 31-10 (establishing appointment of safety inspectors); General Statutes § 31-24 (prohibiting hazardous employment of children); General Statutes § 31-38a (requiring sanitary, lighting and heating facilities for railroad employees); General Statutes § 31-40c (setting forth safety procedures for carcinogens used in workplace); General Statutes § 31-40g (prohibiting substance hazardous to reproductive systems); General Statutes § 31-40j et seq. (prohibiting toxic substances in worl<place); General Statutes § 31-40q (limiting smoking in workplace); General Statutes § 31-40t (establishing employees’ right to act in case of hazardous conditions); General Statutes § 31-45a (delineating authority of labor commissioner to establish regulations regarding protection of feet); General Statutes § 31-46 (establishing safety regulations for workers in building operations); General Statutes § 31-51d (delineating labor commissioner’s powers and duties); General Statutes § 31-51x (establishing drug testing).


 General Statutes § 31-49 provides: “Care required of a master for his servant’s safety. It shall be the duty of the master to exercise reasonable .care to provide for his servant a reasonably safe place in which to work, reasonably safe appliances and instrumentalities for his work and fit and competent persons as his colaborers and to exercise reasonable care in the appointment or designation of a vice-principal and to appoint as such vice-principal a fit and competent person. The default of a vice-principal in the performance of any duty imposed by law on the master shall be the default of the master.”


 General Statutes § 31-370 provides: “Duties of employer and employee, (a) Each employer shall furnish to each of his employees employment and a place of employment which are free from recognized hazards that are causing or are likely to cause death or serious physical harm to his employees.
“(b) Each employer shall, upon the written request of any employee, furnish such employee with a written statement listing the substances which such employee uses or with which such employee comes into contact that have been identified as toxic and hazardous by occupational safety and health standards, under Title 29 CFR 1910.1000 ‘Air Contaminant Code of Federal Regulations.’
“(c) Each employer shall comply with occupational safety and health standards promulgated under this chapter.
“(d) Each employee shall comply with occupational safety and health standards and all regulations and orders issued pursuant to this chapter which are applicable to his own actions and conduct.”


 We acknowledge that some types of employment have inherent risks that the employee assumes in accepting such employment. For example, a security guard who is an at-will employee and who is terminated for refusing to guard a building located in a high crime neighborhood could not claim that he was discharged wrongfully in violation of the safe workplace public policy. Similarly, a news reporter in Connecticut who regularly covered the Middle East region could not use the safe workplace exception as a shield against his or her news station employer if he or she refused to travel to the Persian Gulf during Operation Desert Shield.


 We take judicial notice of these events, the occurrence of which is undisputed. “To take judicial notice is a function, and to apply it to the decision of causes a right, which appertains to every court of justice, from the lowest to the highest. Arthur v. Norfield Congregational Church, 73 Conn. 718, 731, 49 A. 241 [1901]; Masline v. New York, N. H. & H. R. Co., 95 Conn. 702, 709, 112 A. 639 [1921].” State v. Tomanelli, 153 Conn. 365, 368, 216 A.2d 625 (1966). “A court may take judicial notice of all matters that are (1) within the knowledge of people generally in the ordinary course of human experience; Nichols v. Nichols, 126 Conn. 614, 620, 13 A.2d 591 (1940); or (2) generally accepted as true and capable of ready and unquestion*85able demonstration, State v. Tomanelli, [supra, 369].” C. Tait & J. LaPlante, Connecticut Evidence (2d Ed. 1988) § 6.2.1, p. 120.